DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
claim 1 recites the limitation “each of the a plurality of ….” In lines 22-23. “a” that lies in between “the” and “plurality of..” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “each of the a plurality of portions being partially inserted into the first extension slot and partially inserted into the second extension slot” in lines 22-24. It is not clear how each of the portions of the plurality of the portion 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170048994; “Lee”, hereinafter).
Regarding claim 1, Lee (as best understood) discloses an electronic device comprising: a housing (110) including a rear plate (bottom plate of the housing 110) facing in a first direction (bottom plate of the housing 110 facing downward) and a side member (115) coupled to the rear plate, wherein the rear plate and the side member form a recess  (117) having a circular periphery (fig. 3A); a circular display (101) positioned at least partially in the recess (fig. 2A); a wheel structure (120) rotatable around the display (Par. [0087]); and a ring structure (130) formed of a polymeric material (“The wheel dial fixing member 130 is formed of a material that has surface lubricity, such as polyoxymethylene, an acetal resin (polyacetal), or nylon (polyamide)”, Par. [0098]), wherein, when viewed from above the recess, the side member comprises: 
Lee does not explicitly disclose wherein at least one of the a plurality of portions includes an upper surface facing in a fourth direction forming an angle of 50 to 450 with the second direction. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify one of the plurality of portions of the ring structure of Lee to change its shape or dimension such that one of the plurality of portions includes an upper surface facing in a fourth direction forming an angle of 50 to 0 with the second direction as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides optimal fit or engagement between the wheel structure and the ring structure and provides desire restoring force or elastic deformation or frictional force between the wheel and the ring structures or the housing.

    PNG
    media_image1.png
    229
    452
    media_image1.png
    Greyscale

Regarding claim 2, (as best understood) Lee does not disclose wherein the angle is between 100 and 300.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify one of the plurality of portions of the ring structure of Lee to change its shape or dimension such that one of the plurality of portions includes an upper surface facing in a fourth direction forming an angle of 100 and 300 with the second direction as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides optimal fit or engagement between the wheel structure and the ring structure and provides desire restoring force or frictional force between the wheel and the ring structures or the housing.
0 and 250.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify one of the plurality of portions of the ring structure of Lee to change its shape or dimension such that one of the plurality of portions includes an upper surface facing in a fourth direction forming an angle of 150 and 250 with the second direction as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides optimal fit or engagement between the wheel structure and the ring structure and provides desire restoring force or frictional force between the wheel and the ring structures or the housing.
Regarding claim 4, (as best understood) Lee does not disclose wherein the angle is between 170 and 200.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify one of the plurality of portions of the ring structure of Lee to change its shape or dimension such that one of the plurality of portions includes an upper surface facing in a fourth direction forming an angle of 170 and 200 with the second direction as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides optimal fit or engagement between the wheel structure and the ring structure and provides desire restoring force or frictional force between the wheel and the ring structures or the housing restoring force.
0 and 190.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify one of the plurality of portions of the ring structure of Lee to change its shape or dimension such that one of the plurality of portions includes an upper surface facing in a fourth direction forming an angle of 180 and 190 with the second direction as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides optimal fit or engagement between the wheel structure and the ring structure and provides desire restoring force or frictional force between the wheel and the ring structures or the housing.
Regarding claim 6, (as best understood) Lee discloses wherein the polymeric material includes at least one of polyoxymethylene, polyacetal, and acetal resin (“The wheel dial fixing member 130 is formed of a material that has surface lubricity, such as polyoxymethylene, an acetal resin (polyacetal), or nylon (polyamide)”, Par. [0098]).  
Regarding claim 7, (as best understood) Lee discloses the ring structure suppresses/restrict the horizontal and vertical movement of the wheel structure (Par. [0088])
However, Lee does not explicitly disclose the ring structure is configured to bias the wheel structure towards the first surface.  
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective date of the claimed invention to modify the ring structure and the wheel structure such that the ring structure is configured to bias the wheel structure 
Regarding claim 8, (as best understood) Lee discloses wherein the plurality of portions include a first portion (132) inserted into the first extension slot (111) and a second portion (133) inserted into the second extension slot (121) (“the first protrusions 132 and the second protrusions 133 are seated in and fixed to the first recesses 111 and the second recesses 121”, Par. [0119]).  
Regarding claim 9, (as best understood) Lee discloses wherein a plurality of first portions (132) and a plurality of second portions (133) are provided and are disposed alternately along a circumferential direction of the ring structure (“the second protrusions 133 are formed to alternate with the first protrusions 132”, Par. [0118]).  
Regarding claim 10, (as best understood) Lee discloses wherein the second portion (133) is fitted into the second extension slot (“the first protrusions 132 and the second protrusions 133 are seated in and fixed to the first recesses 111 and the second recesses 121”, Par. [0119]).   
Regarding claim 11, (as best understood) Lee discloses wherein the plurality of portions include a third portion (134) contained in a space between the second surface and the second inner surface (figs. 15, 17).  
Regarding claim 12, (as best understood) Lee discloses wherein the third portion (134) is formed to be substantially perpendicular to the second portion (133) (figs 15, 17).  

Regarding claim 14, (as best understood) Lee discloses wherein a plurality of protrusions (135a- 13f) are provided.
Lee does not explicitly disclose a first protrusion and a second protrusion positioned on a virtual straight line joining the first protrusion and a center of the ring structure, and the distance between the second protrusion and the housing is larger than the distance between the first protrusion and the housing.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate protrusions such that the a first protrusion and a second protrusion are positioned on a virtual straight line joining the first protrusion and a center of the ring structure, and the distance between the second protrusion and the housing is larger than the distance between the first protrusion and the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification would help to optimize the engagement mechanism between the wheel structure and the ring structure and/or the housing.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1, and in further view of (US 20160252888; “ “Kim”, hereinafter).
	Regarding claim 15, (as best understood) Lee discloses the electronic device as claimed in claim 1.

Kim (figs. 3-5) teaches a ring structure (140) is partially cut and is interposed between a wheel structure (110) and the annular protrusion (121) while an end of the ring structure and another end thereof substantially face each other (two ends of 140 are facing each other, fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the ring structure of Lee to have the ring structure having a cut and is interposed between the wheel structure and the annular protrusion while an end of the ring structure and another end thereof substantially face each other as taught by Kim because such modification allows the ring structure to properly fit in between the wheel structure and the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        

/HUNG S. BUI/Acting Patent Examiner, 2841/2800